 



Exhibit 10.2
NRG Energy, Inc. Director Compensation Table
Effective June 1, 2006

                                              Total Annual   Committee   Annual
Fee     Retainer     Pay  
Board Chair
  $ 285,000             $ 285,000  
Board Member
  $ 140,000             $ 140,000  
Audit Committee Chair
  $ 140,000     $ 35,000     $ 175,000  
Audit Committee Member
  $ 140,000     $ 10,000     $ 150,000  
Compensation Committee Chair
  $ 140,000     $ 20,000     $ 160,000  
Governance and Nominating Committee Chair
  $ 140,000     $ 20,000     $ 160,000  
Commercial Operations Oversight Committee Chair
  $ 140,000     $ 20,000     $ 160,000  
Nuclear Oversight Committee Chair
  $ 140,000     $ 20,000     $ 160,000  
 
                        Payment will be delivered in:   50% cash (with the
option to convert to equity)     50% deferred stock units

16